Citation Nr: 0302146	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS)(claimed as HIV+).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
AIDS secondary to surgery at a Department of Veterans Affairs 
medical facility in 1986 (claimed as HIV+ due to surgery).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claims of 
entitlement to service connection for AIDS and entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for AIDS as secondary to surgery at a VA medical facility.  
The veteran subsequently perfected appeals regarding both of 
these issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in October 1999.

In September 2000, the veteran presented testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing was prepared and associated with the claims 
folder.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was 
completed, and, in June 2002 and October 2002, the RO issued 
Supplemental Statements of the Case (SSOCs) in which it 
continued to deny the veteran's claims.  The case was 
subsequently returned to the Board for appellate review.



FINDINGS OF FACT

1.  HIV is first shown, by means of clinical testing, 
approximately 11 years following the veteran's separation 
from active service, and approximately 6 years following 
surgery at a VA medical facility in Houston, Texas.

2.  The competent and probative evidence establishes that HIV 
infection cannot be linked to active service on any basis. 

3.  The competent and probative evidence of record 
demonstrates that HIV infection was not incurred as a result 
of VA medical treatment.


CONCLUSIONS OF LAW

1.  AIDS was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The criteria for entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for AIDS have not been 
met.  38 U.S.C.A. §§ 1151, 5107;  38 C.F.R. § 3.358(c)(1), 
(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that, in July 
1981, he reported engaging in homosexual acts since his 
enlistment.  It was also noted that he desired a discharge.  
In a clinical note dated July 23, 1981, the examiner 
indicated that the veteran "[d]enies any but mutually 
consenting acts".  The examiner found no evidence of a 
thought or mood disorder, and no evidence that the veteran 
was malingering or feigning.  
The examiner recommended that he be discharged 
administratively.  In a separate clinical note dated in July 
1981, it was noted that the veteran had admitted to having 20 
to 25 sexual contacts in the past.  A September 1981 clinical 
note shows that the veteran reported experiencing pain in his 
buttocks.  Examination revealed the presence of a pilonidal 
cyst.  Examination in October 1981 revealed condylomas in the 
area of the anus.  In a report of medical examination 
completed for separation, no significant abnormalities were 
noted.

Service personnel records show that, in September 1981, the 
veteran was recommended for an administrative discharge by 
reason of homosexuality.  In a signed statement dated in 
November 1981, the veteran indicated that he had been 
involved in homosexual activities while a member of the U.S. 
Marine Corps.  He further indicated that "Marine Corps 
regulations discriminating against "gay" men make it 
impossible for me to realize my full potential because of the 
violent prejudices that are encouraged by these 
regulations."  Later that month, the veteran was discharged 
from active duty. 

Post-service medical records indicate that, in September 
1984, the veteran was treated for a two-year history of 
disseminated adenopathy, weight loss, and fever.  The VA 
examiner noted that there was no evidence of AIDS.  The 
examiner also noted that a complete blood count (CBC) was 
normal, and that skin testing was encouraging.  A subsequent 
clinical note dated in October 1984 shows that the veteran 
continued to be followed for these symptoms.  An examiner 
indicated that an AIDS-related illness was suspected for his 
symptoms.  

Throughout 1986 and 1987, the veteran was hospitalized on 
three occasions for gastric complaints and a hiatal hernia.  
In August 1986, he underwent a parietal cell vagotomy and 
Nissen fundoplication.  The discharge summary reveals that he 
tolerated the procedure well and that he had an unremarkable 
post-operative course.

No additional complaints or findings pertaining to 
lymphadenopathy were noted until July 1986.  At that time, an 
examiner indicated that the veteran had a history of a 
diffuse lymphadenopathy.  
It was also noted that he did not have significant symptoms 
or a clinical situation.  A clinical note dated in February 
1989 reveals that the veteran reported experiencing lymphatic 
problems since age 14.  He described these problems as 
consisting of large and painful lymph nodes in his neck and 
throughout the body.  In a separate clinical note dated in 
February 1989, it was noted that the veteran had a history of 
two negative HIV tests.  In April 1989, the veteran again 
reported experiencing lymphatic problems since age 14.  It 
was again noted that he had a history of two negative HIV 
tests.  

Private medical records reveal that, in October 1989, an 
ELISA test was negative for the HIV antibody.

A VA clinical note dated in October 1992 shows that the 
veteran was seen for persistent adenopathy, "recently 
converted to HIV+".  A laboratory report dated in October 
1992 indicates that the diagnosis of HIV was established by 
Western Blot.  Subsequent VA treatment records reveal that 
the veteran received periodic treatment for HIV throughout 
the next decade.

In April 1994, the Social Security Administration (SSA) 
awarded the veteran entitlement to disability benefits.  It 
was found that the veteran met disability insured status as 
of May 16, 1990, which was the date that he reported becoming 
unable to work.  It was noted that he experienced severe 
chest pain, fatigue, and numbness in his extremities due to 
his HIV.

In September 1998, the veteran submitted a formal claim of 
entitlement to service connection for HIV.  He contended that 
he received HIV as a result of sexual trauma during service.  
He also contended that he could have received HIV as a result 
of surgery that was performed at the VA Medical Center (MC) 
in Houston, Texas, in 1986. 

Throughout his appeal, the veteran has submitted several 
statements in which he elaborated on his contentions.  In a 
letter dated in May 1999, the veteran asserted that his 
discharge was due to being repeatedly hazed while in service.  
He reported that his rectum was torn on one occasion and that 
he was treated for an outbreak of herpes simplex while in 
service.  In a VA Form 9, Appeal to Veterans' Appeals, 
submitted in October 14, 1999, the veteran contended that his 
illness was first diagnosed in 1984, and that it was 
therefore likely that it was already present when he was on 
active duty.  

In a letter received in February 2001, the veteran reported 
that he had written letters to his congressional officer 
during service requesting discharge due to physical abuse.  
He indicated that he lied about being homosexual in order to 
get a discharge.  He explained that his sexual trauma was due 
to an attack by homosexuals, and that, had he been 
homosexual, he would have stayed in the service.  The veteran 
noted that he was sexually assaulted twice in service.  He 
indicated that he was fondled by a commanding officer on one 
occasion, who also had the veteran perform oral sex on him.  

He also indicated that he was raped by two soldiers in the 
back of a van on another occasion.  He reported that, a week 
later, he sought medical treatment due to an oral herpes 
outbreak.  The veteran explained that he had told the doctors 
that he had sex with a female, but that they questioned his 
story due to the evidence of rectal trauma.  He noted that he 
eventually decided to report being homosexual so that he 
could get a discharge.  The veteran indicated that, following 
discharge, he began to experience adenopathy, weight loss, 
fever, and night sweats, which he did not realize were 
symptoms of HIV.

In August 2001, the veteran underwent a VA examination by a 
physician working in the Infections Diseases section of the 
Houston VAMC.  In a January 2002 addendum, the examiner noted 
that the veteran had exposure to risk factors during service 
(homosexual intercourse), and that he had known anal 
pathology at that time.  It was also indicated that he had a 
syndrome of onset between 1982 and 1984 consistent with 
adenopathy, weight loss, and sweats, which potentially could 
have been due to HIV infection.  




The examiner noted, however, that it was noted in several 
medical reports that the veteran had reported long-standing 
adenopathy since ages 13 to 14.  For this reason, the 
examiner found that the presence of adenopathy itself would 
not have been enough to support a clinical diagnosis of 
presumed HIV infection.  

The examiner further found that there were laboratory results 
available that, in a very convincing way, refuted the 
possibility that HIV infection was acquired prior to 1989.  
In this regard, the examiner noted the ELISA test performed 
in October 1989, which yielded negative results.  

The examiner also noted that he had a normal T4 cell count 
and percentage, and a normal T4/T8 ratio.  She determined 
that this evidence established that he was HIV antibody 
negative in October 1989.  She further concluded that, if the 
symptoms he experienced from 1984 (when the diagnosis of HIV 
was first entertained) to 1989 were due to HIV infection, 
then it would have been expected that HIV antibody testing 
would have been positive in 1989 and that his T cell count 
would have been suppressed.  

For these reasons, the examiner concluded that there is no 
evidence that the veteran acquired HIV infection while in 
service or during his 1986 surgery.  With respect to the 
veteran's surgery, the examiner also noted that, in the 
absence of blood transfusions, surgery would have been an 
unlikely route for HIV infection.  She noted that there was 
no evidence that the veteran received any blood transfusions 
during surgery.

In a July 2002 letter, LD (initials), M.Ed., indicated that 
he had been counseling the veteran for problems associated 
with being raped in 1981 while serving in the military.  LD 
noted that the veteran was suffering from HIV infection as a 
result of that assault and rape.

In support of his claim, the veteran submitted several 
documents created by "Project Inform", an advocacy group 
for individuals suffering from HIV/AIDS.  He outlined several 
portions of this document, including a section explaining 
that different laboratories could receive different results 
from the same blood sample, another explaining that T cell 
counts could decline very slowly, and another explaining that 
the gradual destruction of the immune system occurs at 
different rates for different people.


Analysis

Preliminary matter: Duty to Assist

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

In addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law promulgated since this case was remanded by 
the United States Court of Appeals for Veterans Claims (CAVC) 
is inconsistent as to whether the new statute should be given 
retroactive effect.  The CAVC has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAVC) has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  The Board notes that the development of 
medical evidence appears to be complete.  

By virtue of the SOC issued in October 1999, and the SSOCs 
issued in June 2002 and October 2002, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the October 2002 SOC in which the RO set forth 
the provisions of the new version of 38 C.F.R. § 3.159, which 
is one of the implementing regulations of the VCAA.  These 
provisions explain the nature and extent of VA's duty to 
notify claimants of necessary information or evidence to 
substantive their claims, and VA's duty to assist claimants 
in obtaining evidence relevant to their claims.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
January 2001, this case was remanded to the RO for additional 
evidentiary development.  

It appears that all requested development was completed.  
Specifically, the record reflects that the RO has obtained 
the veteran's VA treatments records, as well as the records 
used by the Social Security Administration in deciding his 
claim for benefits.  In addition, the record also reflects 
that the veteran was provided with a VA examination.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


Entitlement to service connection for AIDS (claimed as HIV+)

The veteran is seeking entitlement to service connection for 
his HIV infection.  He essentially contends that he became 
infected with HIV as a result of a sexual assault while on 
active duty.  In support of his claim, the veteran pointed to 
his service medical records, which establish that he was 
treated for condylomas in the area of the anus.  He contends 
that this evidence supports his contention of having been the 
victim of a sexual assault in service.  He has also pointed 
to his VA treatment records, which show that he reported 
experiencing symptoms such as lymphadenopathy, weight loss, 
and fever from 1982 to 1984.  The veteran contends that these 
symptoms are similar to those that he experienced once a 
diagnosis of HIV infection was established as of October 
1992, and that their presence during that earlier period 
suggests that he was already infected.

At the outset of this discussion, the Board notes that, in 
the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development. 
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  Although these 
procedures were primarily intended to apply in claims for 
post-traumatic stress disorder due to personal assault, the 
Board recognizes that they can be interpreted as being 
applicable to any claim involving personal assault.  The 
Board has therefore considered whether these provisions are 
for application in this case.

However, the Board notes that, even if it were presumed for 
the limited purposes of this decision that the claimed sexual 
assault occurred, the veteran's claim of entitlement to 
service connection for AIDS/HIV would be denied.  As will be 
explained in greater detail below, the competent and 
probative evidence of record establishes that the veteran was 
not infected with HIV in 1989.  
Thus, even if the alleged in-service sexual assault occurred, 
the preponderance of the evidence would be against finding 
that the claimed disability was related to that assault.  For 
this reason, the Board finds that application of the special 
procedures applicable to personal assault claims would have 
no impact on the outcome of this appeal.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  In essence, the Board finds that the evidence 
establishes that HIV could not have been incurred either 
during service or for at least seven years following service.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of the VA 
examiner's January 2002 addendum.  In her report, the 
examiner acknowledged that the veteran had exposure to risk 
factors during service, and that he had known anal pathology 
at that time.  She also acknowledged her belief that he 
experienced symptoms such as adenopathy, weight loss, and 
sweats from 1982 and 1984, which potentially could have been 
due to HIV infection.  
However, she further found that there were laboratory results 
available that very convincingly refuted the possibility that 
HIV infection was acquired prior to 1989.  In particular, the 
examiner noted the ELISA test performed in October 1989, 
which yielded negative results.  She also noted that, at that 
time, he had a normal T4 cell count and percentage, and a 
normal T4/T8 ratio.  The examiner concluded that this 
evidence established that the veteran was HIV antibody 
negative in October 1989.  


She further concluded that, if the symptoms he experienced 
from 1984 to 1989 were due to HIV infection, then it would 
have been expected that HIV antibody testing would have been 
positive in 1989 and that his T cell count would have been 
suppressed.  

In light of the findings reported in the January 2002 VA 
examiner's addendum, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The Board believes that the VA examiner's opinion is 
consistent with the veteran's documented medical history, 
which shows that a diagnosis of HIV was considered but not 
established during the course of treatment in 1984.  Her 
conclusions also appear to be consistent with the fact that 
it was noted in February 1989 clinical notes that he in fact 
had a history of two negative HIV tests at that time.

The Board has considered the letter from LD, which was 
submitted by the veteran in support of his claim.  In his 
letter, LD specifically noted that the veteran became 
infected with HIV as a result of a sexual assault in service.  
However, the Board notes that LD is a counselor working with 
the veteran to overcome emotional problems related to his HIV 
infection and his alleged history of sexual abuse, whereas 
the VA physician who examined the veteran in August 2001 
works in the area of infections diseases.  

Thus, the Board finds that any opinion offered by LD 
regarding the etiology of the veteran's HIV infection is less 
probative than the opinion of the VA physician who examined 
the veteran in August 2001.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997) [factors for consideration in assessing the 
medical competence to render an opinion as to medical 
causation include specific expertise in the relevant 
specialty and actual participation in the treatment].  


Furthermore, the Board notes that LD appears to merely be 
recording the veteran's medical history as it was told to him 
by the veteran, rather than doing so based on an individual 
review of the veteran's complete documented medical history.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the individual who 
transcribed it is a health care professional).  For these 
reasons, the Board finds LD's letter to be without probative 
value.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as the 
Board might be in the matter, the Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support findings, and the Board must cite 
to competent evidence of record to support conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

While the veteran may believe that his HIV infection was 
incurred in service, it is well established that, as a 
layperson, he is not considered capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As discussed in the Factual Background, the record reflects 
that several VA physicians appear to have considered the 
possibility that the veteran was infected with HIV when he 
was receiving treatment for various symptoms in September 
1984 and October 1984.  The veteran has pointed to treatment 
records from these months in support of his claim.  The Board 
has reviewed these treatment records, however, and it appears 
that, although a diagnosis of HIV infection was considered, 
there is no indication that it was ever verified by 
laboratory testing.  
In fact, as discussed by the VA physician in her January 2002 
addendum, the record reflects that the only conclusive 
evidence of the veteran having undergone such testing prior 
to 1992 is the October 1989 laboratory report, which reveals 
that ELISA testing was negative for HIV antibody.  As 
explained by the VA physician, the record also shows that he 
had a normal T4 cell count and percentage in October 1989, 
and a normal T4/T8 ratio.  Thus, the medical evidence 
establishes that he could not have been infected with HIV at 
that time. 

The Board has also considered the medical treatise evidence 
submitted by the veteran in support of his claim.  As 
discussed in detail above, the veteran submitted this 
evidence in order to establish several points, including the 
fact that different laboratories can receive different 
results from the same blood sample, that T cell counts can 
decline very slowly, and that the gradual destruction of the 
immune system occurs at different rates for different people.  

However, with respect to his first point, which is 
essentially that laboratories can make errors in conducting 
tests, the Board notes that there is nothing in the record to 
establish that any errors occurred in the October 1989 ELISA 
test.  In fact, as noted above, testing at that time also 
revealed a normal T4 cell count and percentage, as well as a 
normal T4/T8 ratio.  Thus, the Board finds that there is more 
than sufficient evidence to support the conclusion that he 
was not infected with HIV in October 1989.  As far the latter 
points raised by the treatise evidence, the Board notes that 
there is nothing suggested by these documents that in any way 
contradicts the conclusions reached by the VA physician in 
her January 2002 addendum.  Thus, the Board finds the medical 
treatise evidence submitted by the veteran to be of no 
probative value.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (old 
and new versions) and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is in approximate balance so as to 
warrant its application.  The preponderance of the evidence 
of record is against the claim of entitlement to service 
connection for HIV/AIDS.


Entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for AIDS secondary to surgery at a 
VA medical facility.

The veteran is also seeking entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
In essence, he contends that he became infected with HIV as a 
result of surgery performed at the VAMC in Houston in 1986.

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97 (December 13, 1997), published at 63 Fed. 
Reg. 31,263 (1998). 

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was due to (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The Board has reviewed the veteran's VA treatment records, 
and the only indication of surgery that could be found in 
1986 is in an August 1986 Discharge Summary, which reveals 
that he underwent a parietal cell vagotomy and Nissen 
fundoplication during his admission.  The discharge summary 
reveals that he tolerated the procedure well and that he had 
an unremarkable post-operative course.

In considering the veteran's contention that he might have 
become infected with HIV during his 1986 surgery, the Board 
found the most probative evidence to be the VA physician's 
January 2002 addendum.  In that report, the physician 
explained that, in the absence of blood transfusions, surgery 
was an unlikely route for HIV infection.  She noted that, in 
this case, there was no indication that the veteran received 
any blood transfusion during his 1986 surgery.  Furthermore, 
as discussed in detail above, the examiner specifically 
concluded that the evidence established that the veteran was 
HIV antibody negative in October 1989, which was 
approximately three years following surgery.  In particular, 
the examiner noted the ELISA test performed in October 1989, 
which yielded negative results.  She also noted that, at that 
time, he had a normal T4 cell count and percentage, and a 
normal T4/T8 ratio.  

In light of the VA physician's findings, the Board concludes 
that the surgery performed at the VAMC in Houston was not the 
cause of the veteran's HIV infection.  Although the veteran 
may sincerely believe that his HIV infection could have been 
caused by this surgery, as noted above, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen, Espiritu, Moray, supra.

The Board notes that it is not necessary to address whether 
the surgery performed at the VAMC involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or whether the disability was 
incurred due to an event not reasonably foreseeable, because 
the preponderance of the evidence establishes that the 
claimed disability was not the result of that surgery.  38 
U.S.C.A. § 1151.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for AIDS as secondary to 
surgery at a VAMC.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS)(claimed as HIV+) is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for AIDS as secondary to 
surgery at a Department of Veterans Affairs medical facility 
in 1986 (claimed as HIV+ due to surgery) is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

